Citation Nr: 1413988	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-37 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied the Veteran's claims for service connection for bilateral upper and lower extremity peripheral neuropathy.

In addition, the Veteran appeals from an August 2011 rating decision issued by the Waco, Texas RO which, in pertinent part, denied the Veteran's requests to reopen claims for service connection for bilateral hearing loss and tinnitus.

In his July 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  He was informed in a December 2013 letter that his requested hearing had been scheduled for January 2014.  However, he failed to appear for his scheduled Board hearing.  Therefore, the Veteran's request for a Board hearing is considered to be withdrawn.  38 C.F.R.       § 20.704(d) (2013). 

In January 2014, after the issuance of the October 2013 supplemental statement of the case, the Veteran submitted additional argument in support of his appeals without a waiver of initial agency of original jurisdiction (AOJ) consideration.  However, such a waiver is not required as this argument was duplicative of argument that had been previously submitted.  See 38 C.F.R. § 20.1304 (2013).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals various adjudicatory documents that are duplicative of those contained in the claims file as well as VA treatment records dated through October 2013; such records were considered by the RO in the October 2013 supplemental statement of the case.  Further, the Veteran's VBMS file also reveals documents that are duplicative of those contained in the paper claims file.

In a February 2014 statement, the Veteran described an in-service incident in which he injured his back, neck and right ankle.  However, it is not clear whether the Veteran intends this submission to constitute claims for service connection for these conditions.  Such claims have not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for clarification and appropriate action.  

The issues of entitlement to service connection for upper and lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  In a final decision issued in August 2009, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

3.  Evidence added to the record since the final August 2009 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

4.  In a final decision issued in August 2009, the RO denied the Veteran's claim of entitlement to service connection for tinnitus. 

5.  Evidence added to the record since the final August 2009 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The August 2009 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

Relevant to the Veteran's petitions to reopen his claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Court has held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Relevant to the claims adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2011 letter, sent prior to the initial August 2011 rating decision, provided such notice with regard to the petitions to reopen claims for service connection for bilateral hearing loss and tinnitus.  This letter also advised the Veteran that his claims for service connection had been previously denied in an October 2009 rating decision on the basis that the evidence of record did not establish a nexus between the claimed conditions and service, provided him with the definition of new and material evidence, and informed him of the evidence and information necessary to substantiate his underlying service connection claims.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Board notes that the Veteran has not been provided with a VA examination in connection with his claims pertaining to bilateral hearing loss and tinnitus; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claims are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeals. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Petitions to Reopen

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As relevant to the service connection claims decided herein, to the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.   38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Bilateral Hearing Loss and Tinnitus

The Veteran's claims for service connection for bilateral hearing loss and tinnitus were denied in a rating decision decided in August 2009.  Specifically, the rating decision indicates that his claims were denied as the evidence did not establish a nexus between the claimed conditions and service.  The Veteran was advised of the decision and his appellate rights in the August 2009 letter.  Thereafter, he entered a notice of disagreement as to the decision in September 2009 and a statement of the case was issued in April 2010.  However, the Veteran did not file a substantive appeal.  No further communication regarding his claims of entitlement to service connection for hearing loss and tinnitus were received until December 2010, when VA received his petitions to reopen such claims.  Therefore, the August 2009 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, the Board notes that the April 2010 statement of the case considered VA treatment records dated through April 2010 and that additional VA treatment records dated in April 2010 and May 2010 were added to the Veteran's claims file in May 2010, prior to the expiration of the appeal period associated with the August 2009 rating decision.  Thus, under 38 C.F.R. § 3.156(b) , "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  However, the VA treatment records dated in April 2010 and May 2010 are not material to the claims on appeal as they primarily documented treatment for conditions other than hearing loss or tinnitus and did not otherwise reflect an etiological opinion for either claimed condition.  

The Board notes that, in December 2013, the Veteran's service treatment records were added to his Virtual VA claims file.  The Board further notes the provisions of 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R.                         § 3.156(c)(1)(i).  However, the service treatment records that were added to his Virtual VA claims file are duplicative of those contained in the claims file and where considered in the August 2009 rating decision.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon these service treatment records. 

In reaching the decision to deny the Veteran's service connection claims in the August 2009 rating decision, the RO considered the Veteran's service treatment records, VA treatment records dated through July 2009 and an April 2009 VA audiological examination report.  In addition, an April 2010 statement of the case considered VA treatment records dated through April 2010.

In this regard, a September 1966 service entrance examination found the Veteran's hearing to be within normal limits and was negative for any relevant abnormalities.  A July 1969 service discharge examination also found the Veteran's hearing to be within normal limits and was negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments, or diagnoses related to hearing loss or tinnitus.

An April 2009 VA audiological examination report reflected the Veteran's reports of the sudden onset of hearing loss and tinnitus in September 2008.  The examiner, following a physical examination and a review of the Veteran's claims file, opined that the Veteran's hearing loss and tinnitus were less likely as not related to military service as his in-service hearing threshold shifts were well within normal limits, his hearing threshold shifts did not change or decrease in the years subsequent to service and he had reported the onset of right ear hearing loss and tinnitus in September 2008.  The examiner also noted that the Veteran's service treatment records did not reflect complaints of tinnitus.

Evidence received since the August 2009 rating decision included additional statements from the Veteran and VA treatment records dated through October 2013.

In this regard, the Board again notes that the Veteran's claims were previously denied as the evidence of record failed to show that he had a disease or injury incurred in service in the line of duty.  The newly received evidence likewise fails to demonstrate such a nexus between a current disability and service.

The evidence received since August 2009 rating decision documents the diagnosis and treatment of a variety of disabilities, including hearing loss.  In this regard, a February 2012 VA ears, nose and throat (ENT) treatment note reflects the Veteran's reports of the onset of right ear hearing loss within the past two to three years and progressively worsening left ear hearing loss; however, no etiological opinion was provided.

Additionally, while the Veteran has submitted additional statements during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the August 2009 rating decision.  Specifically, he simply continues to contend that his bilateral hearing loss and tinnitus were related to acoustic trauma sustained during service.

Therefore, the Board finds that the evidence received since the August 2009 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for a bilateral hearing loss and tinnitus.  Consequently, new and material evidence has not been received to reopen such claims and the Veteran's appeals must be denied.



ORDER

New and material evidence not having been received, the claim for service connection for bilateral hearing loss is not reopened.

New and material evidence not having been received, the claim for service connection for tinnitus is not reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for upper and lower extremity peripheral neuropathy so that he is afforded every possible consideration.

The Veteran has alleged suffering from upper and lower extremity peripheral neuropathy that was secondary to service-connected diabetes mellitus; direct service connection has not been alleged.  There is, however, conflicting information in the record was to whether the Veteran actually suffers from peripheral neuropathy or other neurological disability.  A February 2010 VA examiner diagnosed the Veteran with intermittent numbness and tingling sensation in both feet, thighs and hands and attributed the symptoms to the Veteran's alcohol abuse.  In addition, a January 2010 VA examiner found that the Veteran suffered from lateral cutaneous neuropathy of the bilateral thighs which he attributed to the Veteran's obesity.  No rationale was provided for either opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  

In addition, a January 2012 VA examiner provided an internally inconsistent opinion by finding that the Veteran both suffered from diabetic peripheral neuropathy and noting that he "could not find reference to such a condition in the Veteran's medical records despite his descriptions of diabetic peripheral neuropathy," thereby suggesting that the Veteran did not actually suffer from peripheral neuropathy.  Finally, a January 2011 VA treatment note indicates that the Veteran's upper extremity symptoms were consistent with carpal tunnel syndrome based upon electrodiagnostic testing but provided no etiological opinion.   In light of the deficiencies detailed above, a new VA examination should be conducted to determine the nature and etiology of the Veteran's claimed peripheral neuropathy of the extremities.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the VA Medical Center (VAMC) in Dallas, to include any records from the Ft. Worth Community Based Outpatient Clinic (CBOC).  Such records dated through October 2013 have been associated with the Veteran's claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Following the completion of the above development, and the receipt of any additional records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed upper and lower extremity peripheral neuropathy.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the Veteran's claimed upper and lower extremity peripheral neuropathy.  The examiner should identify all such disorders that have been present at any time since November 2009. 

b)  For each diagnosed disorder, is it at least as likely as not (50 percent or greater probability) that it was caused OR aggravated by the Veteran's service-connected diabetes mellitus?  The examiner should specifically comment on the January 2010 VA opinion attributing the Veteran's lower extremity symptoms to obesity and the February 2010 VA opinion attributing the Veteran's upper and lower extremity symptoms to alcohol abuse.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence received after the October 2013 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


